Birdzell, J.
(dissenting). I dissent from the conclusions reached by the majority for the reason that in my opinion the applicable legislative enactments have not been properly construed. I express no opinion on the constitutional question discussed, as I do not deem it involved. In order to set forth clearly the basis for this difference of opinion, it is necessary to briefly state the substance of the provisions of the statutes relating to the payment of legislative expenses. Section 34, C. L. 1913, enumerates the officers and employees of the Senate and House of Representatives ol the Legislative Assembly. Section 35 reads:
“No employees of the Legislature other than those provided by § 34 shall be paid, except by a resolution of the Senate or House of Representatives.”
Prior to the time when the Legislature adopted the policy of passing a budget or general appropriation bill biennially, provision was made for a standing appropriation covering legislative expenses as follows (§ 35, R. C. 1905) :
“There is hereby appropriated out of any money in the state treasury, not otherwise appropriated, as a standing and continuing appropriation, such a sum as may be necessary to pay the mileage and per- diem of members and the salaries of the officers and of the employees of the Legislative Assembly; and the State Auditor is authorized to draw his war'rants on the State Treasurer for such sums as may from time to time become due to such members and employees.”
*147It will be noticed that those employed either by the House of Representatives or the Senate are referred to in this standing appropriation as “employees of the Legislative Assembly/’ even though their employment be effected by resolution of but one of the houses. Chap. 164, § 2, Laws of 1907. Payment is directed to be'made “upon an account certified as correct by the presiding officers of the respective houses, duly attested by the secretary and chief clerk thereof, and when so audited and attested the State Auditor is authorized and directed to draw his warrants therefor upon the State Treasurer.” Section 30, R. C. 1905. In 1913 the section providing for the standing appropriation was amended. Chap. 28, S. L. 1913. It will be noted that as the section stood prior to 1913 it appropriated merely for the mileage and per diem of members and salaries of officers and employees. The amendment of 1913 made no substantial change in this, but it added to the appropriation an amount necessary to pay “the expenses of investigating committees when authorized by the Legislative Assembly, necessary postage, express, telegrams, telephone and such other miscellaneous expenses as may be authorized by the Legislative Assembly, except printing.” Section 2 of chap. 28 is explanatory of the emergency that brought forth the amendment. It reads :
“This act shall be effective from January 1st, 1913, for' the reason that at this time there appears to be no appropriation to cover the expense of the Legislative Assembly outside of printing and mileage, and ¡Her diem of members and per diem of officers and employees. The lack of an a23propriation leaves the State Auditor without authority to open an account for legislative expense, and as it is important and necessary that expenses of this kind should be kept in a separate account for convenience for reference, this act shall be effective from January 1st, 1913, so that it may cover the 13th Legislative Assembly now in session.”
The legislative expense of that year, 1913, was 23aid under the authority of § 35 as so amended; there being no provision in the general appropriation law covering the matter. All expenses of the character named have been paid out of this standing appropriation, and reference to the files in the Auditor’s office discloses that among the expenses so paid upon vouchers approved by the officers of the House alone were expenses of the character of those involved in this case, 'incurred in connection with a certain bribery investigation involving only the House. In 1915 and subsequent legislative years there was included as a subdivision in the general appropriation bill specific appropriations covering the matters pre*148viously embraced in § 42, C. L. 1913. The following is a type of such appropriation (chap. 43, § 3, subdss. 57, Session Laws of 1915) :
“Subdivision 57:
The Fifteenth Legislative Assembly.
For the payment of salaries and mileage of members, per diem of officers and employees, printing, and miscellaneous expenses and supplies, for the Fifteenth Legislative Assembly, the following sums:
Mileage and per diem of members — .........................................$ 57,000 00
Per diem officers and employees ......................................... 20,000 00
Printing ......................T............................................................. 30,000 00
Miscellaneous expenses and supplies........................................ 5,000 00
Total ................................................................................$112,00000”
Substantially the same, differing as to amounts, will be found in subsequent session laws. See chap. 24, subdss. 54, Session Laws of 1917; chap. 16, subdss. 46, Session Laws 1919; chap. 5, § 25, Laws of Special Session 1919. From this it will be seen that the section which is made the basis of the decision in the majority opinion has practically been a dead letter since the inauguration in 1913 of the practice of passing a general appropriation bill (made applicable to the Legislature in 1915). In other words, § 35, R. C. 1905 ’(§ 42, C. L. 1913), has never served any purpose except as a standing appropriation, and it can scarcely continue to serve this purpose while specific appropriations are made covering the same items.
According to the majority opinion the relators are legislative employees, but yet it is held that, since they were assigned to work with an investigating committee, they can receive no compensation for their services because the committee expenditures have not been authorized by the Legislative Assembly, meaning the House and Senate combined. It is said that this conclusion is rendered necessary by the language of § 42, C. L. 1913, which appropriates money to pay “the expenses of investigating committees when authorized by the Legislative Assembly.” The construction adopted depends for its validity upon the answers to two questions: First, what restrictive force should be given to language contained in a standing appropriation after it has been in effect superseded by specific appropriations? and, second, what is meant by the expression “authorized by the Legislative Assembly” ?
It is apparent that the majority opinion gives effect to this standing *149appropriation law (§ 42, C. L. 1913), notwithstanding subsequent general appropriation bills covering the same items. It is not my purpose to engage in an extended discussion of the opinion from this standpoint, as I regard it as being erroneous upon the second ground. But in passing I deem it well to point out the repealing provision of the general appropriation law of 1915, which for the first time embraced specific appropriations for legislative expenses. Section 4 of that act (chap. 43, Session Laws of 1915), among other things, provides:
“* * * It is the intent hereby to enact an exclusive general appropriation bill, and to repeal each and every act and all parts of acts now existing which appropriate or purport to appropriate money for any of the offices, officers, purposes and things set out in § 3 hereof in so far as the same conflicts therewith, or relate to appropriations for the same matters or purposes provided for therein.”
To like effect see chap. 24, § 4, Session Laws 1917, chap. 16, § 3, Session Laws of 1919, and chap. 5, § 26, Laws of Special Session, 1919.
That the items embraced in a general appropriation bill supersede standing appropriations for the same or kindred objects and effect an implied repeal, see State ex rel. Wallace v. Jorgenson, 34 N. D. 527, 159 N. W. 35. Under the decision referred to and the subsequent specific appropriations for legislative expenses, there is clearly no standing appropriation for the expense of legislative investigations as such. And such expenses could not be paid even if authorized by both branches of the Legislative Assembly except as they are payable from the items designated in the general appropriation bill as “per diem of officers and employees, printing, and miscellaneous expenses and supplies.” See chap. 5, § 25, Laws Special Session, 1919.
Coming now to the question upon which the majority opinion is based: What is meant by the expression “authorized by the Legislative Assembly”? It will be noticed that § 42, C. L. 1913, before as well as after its amendment, was a standing appropriation for the payment of the members, officers, and employees “of the Legislative Assembly.” Now, strictly and literally speaking, there is no such class of employees authorized to be employed as employees of the Legislative Assembly. Those employed are either employees of the Senate or the House of Representatives. They are not only specifically referred to as such in § 34, but § 35, C. L. 1913, expressly authorizes either house by its own resolution to employ *150persons other than those enumerated in § 34; and § 37 provides for the auditing of vouchers covering the employment by the officers of the respective houses, not both houses. In my opinion, when the Legislature used the expression in § 42 “Legislative Assembly” with reference to the expenses of investigating committees, it used it in the same sense that it was used in the remainder of the section with reference to employees and miscellaneous expenses; and when it directed the payment of expenses of investigating committees “when authorized by the Legislative Assembly” it had in mind such authorization as would be regarded as sufficient for the employment of an additional clerk or for the purchase of postage stamps. In other wjords, when either branch of the Legislative Assembly, acting in pursuit of its constitutional functions, finds that it must incur some expense in order to exercise its legitimate powers, it has authority to do so without obtaining consent of the other. And when these powers are so exercised by either branch the expenditure is “authorized by the Legislative Assembly” to the same extent and in the same manner as though it were for an ordinary employee of the “Legislative Assembly.” Quotations are from §42, C. L. -1913. The purpose is not to impose a direct restraint upon one house by the other, but to make provision for paying the expenses of an authoritative legislative investigation. If the power to investigate belongs to either house acting independently of the other, the expense of the investigation is just as much “authorized by the Legislative Assembly” as is an expenditure for one of its own employees who is referred to in the same section as an “employee of the Legislative Assembly.” Why adopt a construction that renders one house directly dependent upon the other for permission to exercise its constitutional functions in the manner dictated by its own judgment? Does it not detract from the benefits which presumably flow from á bicameral legislative system? There is, of course, the inherent limitation that expenditures by one or both houses cannot exceed the amount appropriated for the specific purpose. It is to be borne in mind, too, that the investigation in connection with which the relators served was one conducted during the constitutional session of the house, so that no question is presented as to the power of one house to act alone or. through committees aftei the expiration of a session. If the majority opinion is a sound construction of § 42, C. L. 1913» which, as previously indicated, has been practically rendered a dead letter by the successive general appropriation bills, then no bill for postage, telegrams, telephone, and *151other miscellaneous expenses incurred by one house during a regular session can properly be paid by the State Auditor in the absence of some authorization by the other branch of the assembly, for identical language is employed with reference to the authority for such expenditures.
It is a safe assumption that legislative business has never been carried on in this manner, and it is doubtful if during the eight years that this legislation has been on the statute books there has been a single legal payment of expenses made under it — that is, legal according to the construction of the majority opinion. I am aware of nothing in our legislative history that furnishes a basis for such a conclusion as a practical construction of the legislation touching this subject-matter, and it certainly makes one house dependent upon the other to an extent heretofore uncontemplated. All the legislation clearly indicates that each house is to act independently in the performance of its legislative functions, but under the construction of the majority opinion in this case each can tie the hands of the other at will. The purse strings are admittedly in the hands of the Legislature, and both houses combined, through appropriation bills, may exercise a wholesome restraint upon the powers of each house to incur expenses. But where the appropriation is made and either house has proceeded in good faith, as must be assumed, to exercise the powers conferred upon it and has incurred expenses within the appropriation in so doing, in my opinion it is more consonant with the dignity of the state to meet its just obligations than to seek to justify a refusal by a restricted construction of legislative enactments never before given such an application.
In my opinion the compensation of the relators in the instant case should be paid as an item of expense “authorized by the Legislative Assembly” within §.42, C. L. 1913, for meeting which there is an existing appropriation. The case of the relators is even stronger than this. They are legislative employees. It must stand admitted, as previously pointed out, that one house does not need the assent of the other for the hiring of additional employees. This is according to the express language of the statute. Section 35, C. L. 1913. The only reason assigned by the majority for not directing payment to these employees is that they were assigned to duty with an investigating committee which functioned without the assent of the Senate. It is respectfully submitted that the relators do not lose the character of legislative employees by reason of being assigned to work with an investigating committee. Clearly the writ should issue.
*152I am authorized to say that Mr. Justice Christianson concurs in this opinion.